Citation Nr: 0201528	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  01-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left foot 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a right foot 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for a left hip 
disability.

5.  Entitlement to a compensable rating for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had many years of service in the Alabama Air 
National Guard (AARNG) between 1979 and 1993, including, in 
pertinent part, a period of active duty for training (ADUTRA) 
between February and March 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which confirmed a 20 percent rating for 
a low back disability, a 10 percent rating for a left foot 
disability, a 10 percent rating for a right foot disability, 
a noncompensable rating for a left hip disability, and a 
noncompensable rating for a right hip disability.  

On November 19, 2001, a video conference hearing was held 
before the undersigned, who is a member of the Board 
rendering the final determination of these claims and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  
A transcript of the hearing is associated with the claims 
file.

In November 2001 (subsequent to his video conference 
hearing), additional medical records pertaining to the 
veteran were associated with the claims file.  The veteran 
also submitted written waiver of prior RO consideration of 
this evidence.  38 C.F.R. § 20.1304(c) (2001). 


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by no 
more than moderate limitation of motion of the lumbar spine.

2.  The veteran's right foot condition has not been 
productive of any more than moderate disablement.  

3. The veteran's left foot condition has not been productive 
of any more than moderate disablement.  

4.  Range of motion of the right hip is normal, without 
objective evidence of pain or functional loss; there is no 
evidence that the veteran has ankylosis of the hip or flail 
joint.

5.  Range of motion of the left hip is normal, without 
objective evidence of pain or functional loss; there is no 
evidence that the veteran has ankylosis of the hip or flail 
joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2001).

2.  The criteria for a rating in excess of 10 percent for a 
right foot disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2001). 

3.  The criteria for a rating in excess of 10 percent for a 
left foot disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2001). 

4.  The criteria for a compensable rating for a right hip 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2001).

5.  The criteria for a compensable rating for a left hip 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During a period of ACDUTRA in February 1985, the veteran fell 
from a telephone pole, hitting the ground approximately 25 
feet below. 

By a February 1999 rating decision, the RO granted service 
connection for residuals of this fall, including a low back 
disability (assigning a 20 percent rating), a left foot 
disability (assigning a 10 percent rating), a right foot 
disability (assigning a 10 percent rating), a left hip 
disability (assigning a noncompensable rating), and a right 
hip disability (assigning a noncompensable rating).  All of 
the assigned ratings were effective March 29, 1995.  

In a June 2000 written statement, the veteran sought 
increased ratings for these service-connected disabilities.  
He reported having chronic pain and limited mobility, and 
indicated that all of the conditions had generally worsened.  
He asked for a VA examination and indicated that relevant VA 
outpatient records could be obtained.

VA records obtained by the RO include a nursing entry 
indicating that the veteran sought outpatient treatment in 
June 2000, complaining of pain of the low back and feet.  In 
September 2000, the veteran sought treatment after 
complaining of pain of the right shoulder, left hand and left 
arm.  He made no complaints concerning his back, feet, or 
hips.

The veteran underwent a VA spine examination in October 2000.  
He said that his back had continued to bother him over the 
years, and was apparently worsening.  He had recently quit 
smoking and had gained about 25 pounds.  He reported having 
pain in the lower back, hips, thighs, and the heel and 
plantar aspects of both feet.  In general, he found 
activities such as bending, lifting, and extended periods of 
weight bearing bothersome and painful.  He had last worked in 
1994, and had other medical problems, including pulmonary 
fibrosis and coronary artery disease.  

Upon examination, the veteran was noted to be five feet, five 
inches tall and he weighed 225 pounds.  He moved about 
somewhat stiffly with a slight limp on the right.  He was 
able to stand erect and no back spasms were noted.  He had 
mild tenderness to palpation of the right lower lumbar 
region.  Ranges of motion of the back were as follows: 
flexion to 60 degrees, extension to 15 degrees, and lateral 
bending to 20 degrees bilaterally.  Pain on motion was noted.  
Ranges of motion of the hips were as follows: flexion to 
95/95 degrees, abduction to 35/40 degrees, internal rotation 
to 15/15 degrees, and external rotation to 45/45 degrees.  He 
complained of a rather marked pain on all range of motion 
testing of the hips.  Both feet were warm.  Ankle 
dorsiflexion was limited to 5 degrees bilaterally and he had 
40 degrees of plantar flexion bilaterally.  He had rather 
generalized tenderness to palpation over the plantar aspect 
of both feet.  On neurological evaluation of lower 
extremities, he had 5/5 strength on muscle testing and he did 
a satisfactory heel and toe walk.  The veteran could squat, 
but this caused pain in his back.  Reflexes were 2+ at the 
knees and ankle jerks were absent to trace.  Sensation and 
pinprick were intact in both lower extremities.  Sitting 
straight-leg raising examination was negative bilaterally.

On x-ray, the lumbar spine appeared to be intact without any 
evidence or fractures, subluxations, or other abnormalities.  
X-rays also revealed normal hips, ankles, and feet. 

The examiner noted that pain could certainly further limit 
functional ability during flare-ups or with increased use.  
However, the examiner concluded that it was not feasible to 
attempt to express any of these in terms of additional 
limitation of motion as these matter could not be determined 
with any degree of medical certainty.  

VA records reflect that in January 2001, the veteran sought 
outpatient treatment for, in part, foot and low back pain.  
He said that the pain had worsened since he had stopped 
smoking and gained 30 pounds.  The pain was worse when he 
walked, although there was no paresthesia.  Examination of 
the extremities revealed no clubbing, cyanosis, or edema.  
Pulses were 2+ bilaterally.  There was pain at the heels and 
balls of both feet.  The veteran's foot pain was assessed as 
being a mechanical problem, possibly plantar fasciitis.  The 
veteran was instructed to stretch and use ice and aspirin 
when painful.  He was also assessed as having back pain with 
no radiculopathy.  The examiner felt that this was due to the 
veteran's weight gain, and he was instructed about diet and 
exercise.  

By an April 2001 rating decision, the RO confirmed the 20 
percent rating for a low back disability, the 10 percent 
rating for a left foot disability, the 10 percent rating for 
a right foot disability, the noncompensable rating for a left 
hip disability, and the noncompensable rating for a right hip 
disability.

A statement of the case, referencing relevant laws and rating 
criteria, was issued in July 2001.

In his July 2001 substantive appeal, the veteran argued that 
the RO had never fully investigated the presence of pain and 
limited motion in his case.  He asserted that an MRI or CT 
scan would have truly shown the extent of limited motion and 
pain.  The veteran also indicated that he thought the October 
2000 examination report was too old for rating purposes.

The veteran testified by video conference before the 
undersigned Board member on November 19, 2001.  Concerning 
his low back, the veteran testified that it bothered him 
"real bad."  He said he could not do a lot of things that 
he used to.  He had a child in a wheelchair and could not 
lift him or do anything for him because of his low back 
condition.  He said he had muscle spasms in his back.  
Sometimes he would have very sharp pains in his back if he 
walked or sat too long.  The pain would come and go.  He 
normally tried not to be as active as he used to be and would 
take it kind of easy.  He did very little lifting and the 
veteran said he was unable to do any kind of stooping, 
kneeling, or squatting.  It took him two hours to get to the 
RO for the hearing, partially because he had to stop a couple 
of times to get out and stretch his back.  Concerning his 
feet, the veteran said his left foot was worse.  He could not 
walk far before limping, but it bothered him most when he 
tried to get up in the morning.  He wore special shoes as was 
recommended by a VA physician.  The pain was at the back of 
his heel.  Concerning his hips, the veteran said his left hip 
seemed to be worse.  The pain essentially radiated from his 
back down his hips and thighs, into his feet.   

The veteran said he obtained medicines and treatment from a 
VA outpatient treatment clinic.  He said he used a salve on 
his back, feet, and hips, and took Tylenol and Salicylate for 
his back.  During the course of a typical day, he did not 
move much, in part due to nonservice-connected lung and heart 
disabilities.  He said he could not walk on a treadmill for 
more than two minutes due to the combination of his service-
connected and nonservice-connected disabilities.  

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

These claims are for increased ratings, and there is no issue 
as to substantial completeness of an application, as no 
specific application form is required.  38 U.S.C.A. § 5102 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran has been 
notified as to the criteria for disability evaluations of his 
service-connected conditions.  That is the issue in this 
case, and the discussions in the April 2001 rating decision 
and the July 2001 statement of the case informed the veteran 
of the evidence needed to substantiate his claims for 
increased ratings.  VA has no outstanding duty to inform him 
that any additional information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records and VA treatment records.  The veteran has been 
afforded a video conference hearing and a VA examination, the 
report of which has been associated with the claims file.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  The veteran has argued that he 
should have been provided a CT scan and/or MRI, however, the 
question of which diagnostic tests are necessary is a medical 
question, and no examining physician has indicated a need for 
such tests in order to evaluate the veteran's back, hip, or 
foot disabilities.  There is no indication that such tests 
would provide significant evidence as to the severity of his 
current service-connected disabilities.  The Board considers 
the October 2000 examination report both comprehensive and 
current enough for current rating purposes.  

The Board is also mindful that the claims file contains a 
March 1995 letter indicating that the veteran was, at that 
time, entitled to receive benefits from the Social Security 
Administration (SSA).  It does not appear that the RO has 
attempted to obtain any medical records from the SSA.  
However, the issues before the Board involve the severity of 
the veteran's symptoms beginning from the time of his claims 
for increase, in June 2000.  SSA records from over five years 
ago would not shed any light on these current issues and 
therefore the Board finds that a remand for said records 
would be unnecessary and only serve to delay final 
adjudication of the veteran's claims.  There is more than 
sufficient evidence of record now to decide this claim 
properly and fairly.

Finally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Because these regulations do not provide 
any substantive rights or impose any duties beyond those 
provided in the VCAA, the Board's consideration of them in 
the first instance is not prejudicial to the veteran, and the 
Board may proceed to consider the appeal.

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

B.  Rating considerations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).   Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2001).  Medical reports be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a)  less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)	more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d)  excess fatigability;  (e)  
incoordination, impaired ability to execute skilled movements 
smoothly; and (f)  pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the elbow and ankle are 
considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, and the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45 (2001).

1.  Low back disability

The veteran's service-connected low back disability is 
currently rated as 20 percent disabling for limitation of 
motion.  The relevant rating criteria provide that slight, 
moderate, and severe limitation of lumbar motion is rated 10, 
20, and 40 percent disabling, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2001).

The VA examination of October 2000 show that flexion of the 
spine was to 60 degrees, extension was to 15 degrees, and 
lateral bending was to 20 degrees bilaterally.  The ranges of 
flexion and extension do not reflect severe limitation of 
motion, nor do they nearly approximate severe limitation, 
thus the next higher rating is not warranted on that basis.  
38 C.F.R. § 4.7 (2001).

While the veteran has testified that he has back spasms, no 
such spasms were objectively shown during his VA examination.  
Thus, the rating criteria for lumbosacral strain (Diagnostic 
Code 5295) do not provide a more accurate basis for rating.

Ratings based on limitation of motion alone must also 
consider pain, fatigue, incoordination, and the effect of 
repetitive motion on the level of disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2001).  The VA examiner noted that the veteran did have pain 
on motion, but he could not express with any degree of 
medical certainty any additional limitation of motion because 
of this symptom.  Moreover, the examination report does not 
indicate that the veteran had any fatigue, weakness, or lack 
of endurance with repetitive use or during flare-ups.  In any 
case, the Board has confidence that the findings reported 
represent an accurate picture of the extent of the veteran's 
low back disability.  

The evidence shows that the veteran is correctly compensated 
with a 20 percent rating for his service-connected low back 
disability and the preponderance of the evidence is against a 
higher rating.  While the Board has considered the doctrine 
of benefit of doubt, the record does not provide an 
approximate balance of positive and negative evidence on the 
merits.  38 U.S.C.A. § 5107 (West Supp. 2001).  Therefore, 
the Board is unable to allow the veteran a higher evaluation 
for this disability.

2.  Right and left foot disabilities

The impairment caused by the veteran's left foot and right 
foot disabilities have been assigned 10 percent ratings each 
under Diagnostic Code 5284, which pertains to other foot 
injuries.  Under this criteria, a 10 percent rating 
contemplates moderate impairment.  A 20 percent rating is 
assigned for moderately severe impairment, and a 30 percent 
rating is assigned for severe impairment.  With actual loss 
of the use of the foot, a 40 percent rating is applicable. 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2001).

The medical evidence of record shows that the veteran is able 
to walk heel to toe, has full range of foot motion, and that 
his x-rays are essentially normal.  He has subjective 
complaints of pain and generalized tenderness to palpation 
over the plantar aspect of both feet, but there is no 
paresthesia, clubbing, cyanosis, or edema.  This evidence 
reflects no more than, at most, moderate foot disability, and 
a rating higher than 10 percent under Diagnostic Code 5284 is 
not warranted.

There is no medical evidence indicated that the veteran has 
flat feet, bilateral weak foot, claw feet, or anterior 
metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or 
malunion or nonunion of the tarsal or metatarsal bones, so 
rating him by analogy to Diagnostic Codes 5276, 5277, 5278, 
5279, 5280, 5281, 5282, or 5283 would not be appropriate.  38 
C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2001). 

While the veteran has complained of having pain near his 
heel, there was no objective evidence of pain on motion of 
the feet during the VA examination, and the VA examiner could 
not express with any degree of medical certainty any 
additional limitation of motion because of any foot pain.  
Moreover, the examination report does not indicate that the 
veteran had any fatigue, weakness, or lack of endurance with 
repetitive use of his feet or during flare-ups.  In any case, 
the Board has confidence that the findings reported represent 
an accurate picture of the extent of the veteran's right and 
left foot disabilities.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2001).

The evidence shows that the veteran is correctly compensated 
with a 10 percent rating for his right foot disability and a 
10 percent rating for his left foot disability, and the 
preponderance of the evidence is against higher ratings.  
While the Board has considered the doctrine of benefit of 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107 (West Supp. 2001).  Therefore, the Board is unable to 
allow the veteran higher evaluations for these disabilities.


3.  Right and left hip disabilities

Standard range of motion of the hip is 125 degrees flexion 
and 45 degrees abduction. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5251, when extension of the thigh is 
limited to 5 degrees, a 10 percent rating is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2001).  Under 
Diagnostic Code 5252, flexion of the thigh limited to 45 
degrees warrants a 10 percent rating, flexion limited to 30 
degrees warrants a 20 percent rating, flexion limited to 20 
degrees warrants a 30 percent rating, and flexion limited to 
10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2001).  Under Diagnostic Code 5253, 
limitation of rotation prohibiting toeing out to no more than 
15 degrees warrants a 10 percent rating.  Limitation of 
adduction such that the person is unable to cross his legs 
warrants a 10 percent rating.  Abduction limited to no more 
than 10 degrees warrants a 20 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5253 (2001).  At the VA examination, 
the veteran's abduction appeared to be limited by 5 degrees, 
and no more.  There was no other limitation of motion of the 
hip or thigh noted.  Therefore, a compensable rating under 
these diagnostic codes is not warranted.

There is no evidence that the veteran has ankylosis of the 
hip or flail joint, so a rating under either Diagnostic Code 
5250 or Diagnostic Code 5254 would not be appropriate.  38 
C.F.R. § 4.71a, Diagnostic Codes 5250, 5254 (2001).

Under Diagnostic Code 5255, the minimum compensable 
disability rating of 10 percent is assigned for malunion of 
the femur with slight knee or hip disability.  A 20 percent 
disability rating contemplates malunion of the femur with 
moderate knee or hip disability.  A 30 percent disability 
rating contemplates malunion of the femur with marked knee or 
hip disability.  A 60 percent disability rating contemplates 
fracture of surgical neck of the femur with false joint, or 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace.  Finally, an 80 percent disability rating, the 
highest rating assignable under this code, contemplates 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2001).  None of the 
criteria contemplated under this diagnostic code have been 
shown in the present case. 

Ratings based on limitation of motion alone must also 
consider pain, fatigue, incoordination, and the effect of 
repetitive motion on the level of disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2001).  The VA examiner noted that the veteran complained of 
a "rather marked pain" on all range of motion tests of the 
hips, yet the veteran's range of motion was nearly full on 
all tests.  Accordingly, his motion on VA examination 
reflects the limitation he has because of pain.  Moreover, 
the examiner could not express with any degree of medical 
certainty any additional limitation of motion because of pain 
in the hips.  Finally, the examination report does not 
indicate that the veteran had any fatigue, weakness, or lack 
of endurance with repetitive use of his hips or during flare-
ups.  In any case, the Board has confidence that the findings 
reported represent an accurate picture of the extent of the 
veteran's right and left hip disabilities.  

The evidence shows that the veteran is correctly compensated 
with noncompensable ratings for his service-connected right 
and left hip disabilities and the preponderance of the 
evidence is against higher ratings.  While the Board has 
considered the doctrine of benefit of doubt, the record does 
not provide an approximate balance of positive and negative 
evidence on the merits.  38 U.S.C.A. § 5107 (West Supp. 
2001).  Therefore, the Board is unable to allow the veteran a 
compensable evaluation for either disability.



ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability is denied.
 
Entitlement to a rating in excess of 10 percent for a left 
foot disability is denied.

Entitlement to a rating in excess of 10 percent for a right 
foot disability is denied.

Entitlement to a compensable rating for a left hip disability 
is denied.

Entitlement to a compensable rating for a right hip 
disability is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

